DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoepelman (US 6,861,944)
Regarding claim 1, Hoepelman discloses an authorization management system for personal use of a weapon (Claim 3), comprising: a receiving module 22 coupled to the weapon (Col 3, lines 53-56: “the signal, received by the receiver electrode 22 incorporated in the firearm 20, is amplified by an amplifier including a controller 24 arranged (e.g., as a chip 23--see the broken lines in FIG. 1) inside of the firearm”);
 a transmitting module 14 configured to be worn by a user in proximity to a body of the user and located in proximity to the ground (Col. 4, lines 11-15: “Alternatively, PAN devices can take the shape of other commonly worn objects including watches, credit cards, eyeglasses, identification badges, belts, waist packs, shoe inserts, etc. The capacitive coupling area must be large enough to be able to communicate the signals into the body.”); 
wherein the transmitting module is configured to capacitively transmit a signal representing at least an identification code data associated to the user via a signal path through the user's body (Col. 3, lines 8-15: “The controller 12 includes a transmitter which couples signals, representing the personal code data, through a transmitter electrode 14 into the body 16, of the authorized person.”); and 
wherein the receiving module is configured to receive the signal and actuate a safety system of the weapon for allowing the user a usage of the firearm based on the received signal (Col. 3, lines 57-67: “The controller 24 is connected to the receiver electrode 22 by a wire connection 26. In the controller, the signal is demodulated, A-D-converted, and the data output is compared to the data stored in data storage area 25, incorporated in the controller (receiver side) chip 23. The controller 24 produces an output signal 28 (e.g., "0"="identical", or "1"="not identical" or vice versa depending on the designer's requirements) to a controlling device 30 which controls an actuator device 32 for blocking or permitting movement of the firearm's trigger based on the output signal of the controller.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoepelman in view of Fukuda (US 8,625,557).
Regarding claims 2, 4, 7, 11 and 14, Hoepelman further discloses wherein the transmitting module comprises: a first electrode electrically coupled to the user's body and being configured to capacitively couple the signal to the user's body via the signal path (Col. 3, lines 8-15;) and a transmitting device located below a calf of the user and being configured to generate the signal and transmit the signal via the first electrode Col. 4, lines 11-15: “Alternatively, PAN devices can take the shape of other commonly worn objects including watches, credit cards, eyeglasses, identification badges, belts, waist packs, shoe inserts, etc. The capacitive coupling area must be large enough to be able to communicate the signals into the body.”. Hoepelman further discloses wherein the first electrode is coupled to an insole of a footwear Col. 4, lines 11-15.
Hoepelman does not disclose a second electrode located substantially parallel to the ground, the second electrode being a reference electrode and being electrically insulated from the first electrode  or a third electrode in the receiving module (claim 7 and 14).
Fukuda teaches that is known in the art of human body communication devices to provide a second ground electrode (“reference” electrode) in both the transmiting and receiving module.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hoepelman such that there was a ground electrode in the transmitter module and recieveing module, in view of Fukuda, to obtain the desired result of providing of to act as a reference in measuring and controlling the working electrode potential.
Regarding claim 3, 13, Hoepelman further discloses  wherein the transmitting device is located in a heel of a footwear and the first electrode is within the footwear and in electric contact with the user's body (Col. 4, lines 11-15).
Regarding claim 5, Hoepelman further discloses wherein the transmitting device comprises: a first storage unit configured to store at least the identification code data associated to the user; an encoding unit to encode the signal by modulating an electric field that capacitively couples to the user's body; a first transceiver to transmit the encoded signal via the first electrode; and a first processing unit configured to manage the first storage unit, the encoding unit and the first transceiver (Fig. 1).
Regarding claim 6, Hoepelman further discloses wherein the receiving module is internally coupled to a grip adapter of the weapon (fig. 2).
Regarding claim 8, Hoepelman further discloses wherein the receiving device comprises: a second transceiver configured to receive the encoded signal via the signal path; a second storage unit configured to store at least access code data associated to users having authorization to use the weapon; a decoding unit configured to decode the encoded signal; a second processing unit configured to manage the second storage unit, the decoding unit and the second transceiver, wherein the second processing unit is further configured to compare the identification code data of the decoded signal to the access code data and allow the user the usage of the weapon based on the result of the comparison (Fig. 1).
Regarding claim 9, Hoepelman in view of Fukuda does not teach where third electrode extends from a gripping area to a barrel area of the weapon.  
Applicant should note that It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the third electrode, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Absent of any affidavit showing unexpected results, it would have been an obvious matter of design choice.
Regarding claim 12, Hoepelman further discloses wherein the transmitting device comprises: a storage module to store at least the identification code data associated to the user; a transceiver to transmit the encoded signal via the first electrode; and a processing unit configured to generate the signal and manage the storage unit, the encoding unit and the transceiver (Fig. 1).
Regarding claim 15, Hoepelman wherein the receiving device comprises: a transceiver configured to receive the signal; a storage unit configured to at least store access code data associated to users having authorization to use the weapon; and a processing unit configured to manage the storage unit and the transceiver, wherein the processing unit is further configured to compare the identification code data of the signal to the access code data and allow the user the usage of the weapon based on the result of the comparison (Fig. 1).
Regarding claim 17, Hoepelman wherein the receiving device is internally coupled to a grip adapter of the weapon (Fig. 2; The firearm 20 is adapted to both right-handed and left-handed persons. In both grip plates, one of which could be contacted by a larger area of the inner side of the person's hand, a receiving electrode 22 is embedded”).
Regarding claim 18, Hoepelman further discloses a locking mechanism 48, the locking mechanism being actuated by the processing unit to lock/unlock the weapon based on the result of the comparison (Fig. 1 and 2).
Regarding claim 19, Hoepelman further discloses wherein the first transceiver is configured to receive information from the receiving module (Fig. 1) 
Regarding claim 20, Hoepelman further disclose wherein the second transceiver is configured to receive the encoded signal via the signal path from the transmitting module, to send data related to the weapon to the transmitting module and to receive information from an external device (Fig. 1)

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoepelman and Fukuda, as applied to claims 2-8, and 11, and further in view of Acarreta (US 2014/0150316).
Regarding claims 10 and 16, the combination of Hoepelman and Fukuda does not disclose a grip detector.  
Acarreta teaches that it is known in the art to provide a grip detector configured to initialize at least one of the receiving module and the transmitting module in response to detection of the user of the weapon (Par. 0043 and 0048).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the combination of Hoepelman and Fukuda such that there was a grip detector, in view of Acarreta, to obtain the desired result of allowing the power suppl to supply electricity to the different components of the authenticator device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641